DETAILED ACTION
Claims 1-20 are presented.
IDS are considered.
Drawings as originally filed are accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. 
Following interview dated 04/20/2022 as initiated by the examiner, Applicant has filed the e-Terminal Disclaimer to advance prosecution.  The filing has been noted.
The references discloses subject matters relevant to the claimed subject matter. 
Stavropoulos et al. (US 2013/0174231) - Systems and methods are disclosed for securely transferring research data relating to media exposure data, such as radio, television, streaming media and the Internet. A plurality of portable computing devices seek and bond to a collector via Bluetooth in a specific area, such as a household. The collector authenticates itself with each of the portable computing devices and vice versa where the collector arranges a secure research data transfer session with each respective device using exchanged authentication files. As each secure session is made, each portable computing device transmits stored research data during the session.
Fu et al. (US 2012/0040715) - A coexistence interference mitigation method is provided. In a wireless network, a wireless device is equipped with multiple radios in the same device platform. The wireless device also has a control entity that communicates with the multiple co-located radio modules. A first radio module receives a notification from the control entity. The notification informs a critical signaling status of a second radio module co-located with the first radio module. Upon receiving the notification, the first radio module stops uplink transmission due to coexistence interference and transmits a coexistence indicator to its serving eNB. After a certain period, the first radio module receives a second notification that informs a completion status of the critical signaling of the second radio module. Upon receiving the second notification, the first radio module resumes uplink transmission and transmits a coexistence resume indicator to the eNB.
Arakawa (US 2011/0182221) - When two networks are simultaneously connected on a side of a communication terminal by operating circuits corresponding to each of the two networks, the communication terminal requires about two times more power from a PC than a normal single terminal, resulting in a significant limitation in the number of interfaces to be used on the PC. Accordingly, in order to solve these problems, there is provided a mechanism for temporarily deactivating a major power consuming part of the circuit corresponding to the network currently connected to the communication terminal while measuring the wireless communication quality between the communication terminal and the other network, determining whether an inter-system handover is possible, and performing a handover from the current network to the other network when it is determined to be possible.
However, the references do not disclose the claimed subject matter, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645